Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-15-00581-CV

                         IN THE INTEREST OF J.J.R. AND D.A.R., Children

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008-CI-09583
                            Honorable John D. Gabriel Jr., Judge Presiding

Opinion by:       Jason Pulliam, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 7, 2016

AFFIRMED

                                                  INTRODUCTION

           This appeal arises from Appellee Charles R.’s petition to modify the parent-child

relationship. 1 After a three-day bench trial, the trial court granted Charles R.’s request to modify

a divorce decree to be designated the person having the exclusive right to designate his children’s

primary residence. Appellant, Angelica F. contends the trial court abused its discretion by (1)

allowing the social study evaluator to offer a recommendation or testify regarding her opinion as

to the right to designate the primary residence of the children; and (2) by conducting the trial

through three hearings spread over the course of four months. We affirm the trial court’s order.



1
 To protect the identity of minor children, we refer to the children by their initials and to the parents by their first
names. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014).
                                                                                     04-15-00581-CV


                                          BACKGROUND

       In a 2009 divorce decree, Angelica F. and Charles R. were appointed joint managing

conservators of the couple’s two children, J.J.R. and D.A.R. Angelica F. was appointed the

exclusive right to designate the primary residence of the children without regard to geographic

location. Charles R. was provided a Standard Possession Order. Subsequent to the divorce, both

parties remarried.

       On January 29, 2014, following Angelica F.’s indication she intended to move to Belton,

Texas, due to her husband’s military re-location, Charles R. filed a petition to modify the parent-

child relationship requesting that a geographic restriction of one-hundred miles from Charles R.

be placed on Angelica F. (or a restriction to Bexar County), and if Angelica F. moved from her

current location she be ordered to pay for one-half of the travel expenses of visitation. Charles R.

also requested that Angelica F. be ordered to not allow the children to live with anyone who is not

related to them by blood or marriage and requested he be appointed the exclusive right to designate

the primary residence of the children.

       Following a temporary orders hearing on February 11, 2014, the trial court denied Charles

R.’s request to impose a geographic restriction. The trial court also ordered Ms. Carol Anne

Waters prepare a social study of the circumstances and condition of the children and the homes of

Angelica F. and Charles R. and to prepare a report providing a recommendation on which party

should be awarded the right to designate the children’s primary residence. Thereafter, Angelica

F. moved to Belton, Texas, with the children.

       Ms. Waters conducted the court-ordered Social Study Report (the Report), which included

the required recommendation, and she filed it in the trial court record on August 11, 2014. Based

on the information reviewed and provided by the parties, collaterals, references, and children, Ms.



                                                -2-
                                                                                     04-15-00581-CV


Waters recommended that Charles R. have the exclusive right to determine the children’s

residence.

        A bench trial on the merits began on February 19, 2015, and was reconvened on June 4,

2015, and June 12, 2015. Following trial, the trial court entered a final order awarding Charles R.

the exclusive right to designate the primary residence of the children within Bexar County or the

contiguous counties. Angelica F. was given a Standard Possession Order. Angelica F. appeals the

trial court’s final order.

                                            ANALYSIS

        In her first issue on appeal, Angelica F. asserts the trial court abused its discretion by

allowing Ms. Waters to present recommendations regarding conservatorship or possession and

access or by otherwise admitting the Report into evidence because it failed to satisfy the statutory

requirements of such reports as mandated by Chapter 107 of the Texas Family Code. Specifically,

Angelica F. contends the Report fails to meet basic statutory requirements, fails to include

additional customary elements, and fails to include discussion of the factors enumerated in Holley

v. Adams, 544 S.W.2d 367, 372 (Tex. 1976) to determine the best interest of the children. In

addition, Angelica F. asserts the Report fails to make use of evidenced-based practice methods and

current best evidence in making assessments and recommendation and lacks objective information

regarding parental abilities of the parties. For these reasons, Angelica F. contends Chapter 107 of

the Family Code mandates that Ms. Waters not be allowed to testify or otherwise provide any

recommendation.

                                       Standard of Review

        The trial court’s rulings regarding the admission of evidence are reviewed for an abuse of

discretion. Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998); In re D.P.,

04-02-00088-CV, 2002 WL 31465817, at *1 (Tex. App.—San Antonio Nov. 6, 2002, no pet.). A

                                                -3-
                                                                                     04-15-00581-CV


trial court abuses its discretion when it acts in an arbitrary or unreasonable manner or if it acts

without reference to any guiding rules or principles. Downer v. Aquamarine Operators, Inc., 701
S.W.2d 238, 241–42 (Tex. 1985). Errors that involve the admission or exclusion of evidence are

generally not reversible, unless the entire record shows the evidence was controlling on a material

issue dispositive of the case. PNP Petroleum I, LP v. Taylor, 438 S.W.3d 723, 732 (Tex. App.—

San Antonio 2014, pet. denied). In other words, the evidence must be of such probative force that

its admission or exclusion likely caused a different verdict than what would have been rendered.

Downer, 701 S.W.2d at 242; Hundere v. Tracy & Cook, 494 S.W.2d 257, 261–62 (Tex. Civ.

App.—San Antonio 1973, writ ref’d n.r.e.).

                                         Applicable Law

       Texas Family Code Section 107.051 gives the trial court discretion to order the preparation

of a social study “into the circumstances and condition of the child and of ... the home of any

person requesting managing conservatorship [or] possession of [the] child.” TEX. FAM. CODE

ANN. § 107.051 (West 2014); In re C.L.C., 04-11-00920-CV, 2013 WL 1149270, at *4 (Tex.

App.—San Antonio Mar. 20, 2013, no pet.). The social study is designed to objectively “compare

the circumstances and conditions of all individuals seeking managing conservatorship or

possession of a child, and to make recommendations to the court regarding the best interest of the

child.” Chacon v. Chacon, 978 S.W.2d 633, 637–38 (Tex. App.—El Paso 1998, no pet.); In re

C.L.C., 2013 WL 1149270, at *4.

       If the court orders the preparation of a social study, the social study evaluator must submit

a report detailing her findings and conclusions and it shall be made part of the court record. TEX.

FAM. CODE ANN. § 107.054 (West 2014). At a minimum, this report should contain the following

basic elements:



                                               -4-
                                                                                       04-15-00581-CV


       (1) a personal interview of each party to the suit; (2) an interview ... of each child
       at issue ...; (3) observation of each child ...; (4) the obtaining of information from
       relevant collateral sources; (5) evaluation of the home environment of each party
       seeking conservatorship of a child[,] ... unless the condition of the home
       environment is identified as not being in dispute in the court order requiring the
       social study; (6) for each individual residing in a residence subject to the social
       study, consideration of any criminal history information and any contact with the
       Department of Family and Protective Services or a law enforcement agency
       regarding abuse or neglect; and (7) assessment of the relationship between each
       child at issue in the suit and each party seeking possession of or access to the child.

Id. § 107.0514(a) (West 2014). The evaluator “may not offer an opinion regarding conservatorship

of a child at issue in a suit or possession of or access to the child unless each basic element of the

social study under Subsection (a) has been completed.” Id. § 107.0514(c); see also In re C.L.C.,

2013 WL 1149270, at *4.

       To preserve a complaint regarding admission of evidence for appellate review, a party must

present to the trial court a timely request, objection or motion, state the specific grounds therefor,

and obtain a ruling. TEX. R. APP. P. 33.1(a). The party must state an objection clearly and with

sufficient specificity to make the trial court aware of the particular grounds of complaint. Id.;

McKinney v. Nat’l Union Fire Ins. Co., 772 S.W.2d 72, 74 (Tex. 1989). A specific objection is

one that enables the trial court to understand the precise grounds so as to make an informed ruling

and affords the offering party an opportunity to remedy the defect, if possible. McKinney, 772
S.W.2d at 74; In re N.C.M., 66 S.W.3d 417, 420 (Tex. App.—Tyler 2001, no pet.).

                                            Application

       While Angelica F. contends the trial court abused its discretion by allowing Ms. Waters to

testify, given that her report did not satisfy the statutory requirements, the record reveals Angelica

F. did not object to Ms. Waters’s testimony nor did she ever object to any deficiencies or omissions

in the Report that would preclude Ms. Waters from making a recommendation regarding

conservatorship or from testifying in this regard. The record reveals Ms. Waters filed the Report,


                                                 -5-
                                                                                      04-15-00581-CV


which included her recommendations, on August 11, 2014, six months before trial began on

February 19, 2015. At no time did Angelica F. object to the report or request that omissions be

corrected or that Ms. Waters be precluded from testifying or providing recommendations. When

Ms. Waters testified at trial, Angelica F. did not object to her being allowed to testify, to the

discussion of the Report during Ms. Waters’s testimony, nor did Angelica F. present any objection

to the Report. Thus, the record reveals Angelica F. did not present any objection to any statutory

deficiencies in the report that would preclude Ms. Waters’s testimony or that would preclude any

recommendation “regarding conservatorship”.

       For this reason, Angelica F. failed to preserve any complaint for review on appeal

pertaining to the failure of the Report to satisfy the statutory requirements as outlined in Sections

107.0513 or 107.0514 of the Texas Family Code. Angelica F.’s first issue is overruled.

       In her second issue on appeal, Angelica F. contends the trial court erred by scheduling the

trial in three separate hearings over the course of four months, and this management of the docket

probably caused the rendition of an improper judgment.

       Angelica F. did not object during any proceeding regarding the scheduling of trial hearings.

At the conclusion of the first day on February 19, 2015, the trial court consulted with the parties

and their attorneys and Ms. Waters regarding a convenient date to reconvene and reset the matter

for March 20, 2015. Thereafter, Angelica F. filed a motion for continuance and entered numerous

Rule 11 Agreements pertaining to the extension of discovery and the final trial setting. Angelica

F. expressed no objection to the continued extensions. At the conclusion of the hearing on June 4,

2015, Angelica F. and her attorney agreed to reconvene on June 12th with no objection.

       For this reason, Angelica F. failed to preserve for review on appeal any complaint

pertaining to the trial court’s scheduling of trial in three separate hearings over the course of four



                                                 -6-
                                                                                  04-15-00581-CV


months or pertaining to the trial court’s management of the docket. Angelica F.’s second issue is

overruled.


                                                Jason Pulliam, Justice




                                              -7-